DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments have been fully considered and found to be persuasive.  An Examiner’s Amendment (see details below) was authorized and has placed the application in condition for allowance.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Applicant's representative Doug Gallagher (Reg. No. 57,783) on June 30, 2022. 

The application has been amended as follows:

In claim 1, line 23, “the valve” has been replaced by --the throttling member--.
Allowable Subject Matter

Claims 1-6, 9 and 11-18 are allowable.
The closest prior art references: Nellis (The Application of Vortex Tubes to Refrigeration Cycles), Shengjun (CN 105736258) and Crounse et al. (US 4,682,064) disclose the general claimed structure recited in previous claims 1 and 7-8, but fail to disclose the particular arrangement of the cooling system comprising the plurality of vortex flow generators in combination with the collection air tank, branch pipes and jet pipes.
The following is an examiner’s statement of reasons for allowance:
In claim 1, the specific limitations of “the cold airflow provided by the plurality of vortex flow separators (10) is conveyed into the cooling passage (205) as cooling airflow; and the medium conveying and heat exchange device further comprises an air collection tank (40) in which the compressed airflow is converged, the air collection tank (40) is provided with a plurality of Page 3 of 13Application No. 16/493,080PATENTbranch pipes (401), each of the branch pipes (401) is provided with at least two of the plurality of the vortex flow separators (10), and each of the branch pipes (401) is configured to supply the compressed airflow to jet pipes (102) of the corresponding two vortex flow separators (10)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.

    PNG
    media_image1.png
    407
    528
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    433
    527
    media_image2.png
    Greyscale

Claims 2-6, 9 and 11-18 are also allowable due to their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER MORAZA/Examiner, Art Unit 2834   

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834